Title: From Thomas Jefferson to Benjamin Franklin, 13 August 1777
From: Jefferson, Thomas
To: Franklin, Benjamin



Honorable Sir
Virga. Aug. 13. 1777

The bearer hereof Mr. Thomas Shores is a native of Virginia, and having lately in conjunction with some others established a partnership for the purpose of carrying on a trade to Europe, he comes to France on behalf of his house to establish a proper mercantile correspondence. I am less acquainted with him than his partners whom I know to be able, punctual, and of great genius for trade; and their appointment of him to transact for the house I consider as a certificate of his character. During the unknown footing on which an American may stand in Europe at present I thought it proper at his desire, to make him known to you, hoping that you would be so kind as to extend your protection and good offices to him should he need them during his stay.
I forbear to write you news, as, the time of Mr. Shore’s departure being uncertain, it might be old before you receive it, and he can in person possess you of all we have. With respect to the state of Virginia in particular, the people seem to have deposited the monarchical and taken up the republican government with as much ease as would have attended their throwing off an old and putting on a new suit of clothes. Not a single throe has attended this important transformation. A half dozen aristocratical gentlemen agonizing under the loss of preeminence have sometime ventured their sarcasms on our political metamorphosis. They have been thought fitter objects for pity than punishment. We are at present in the compleat and quiet exercise of well organised government save only that our courts of justice do not open till the fall. I think nothing can bring the security of our continent and it’s cause into danger, if we can support the credit of our paper. To do that I apprehend one of two steps must be taken. Either to procure free trade by alliance with some naval power able to protect it: or, if we find there is no prospect of that, to shut our ports totally to all the world, and turn our labourers into manufacturers. The former would be most eligible, because more conformable to the habits and wishes of our people. Were the British court to return to their senses in time to seise the little advantage which still remains within their reach  from this quarter, I judge that on acknoleging our absolute independance and sovereignty, a commercial treaty, beneficial to them, and perhaps even a league of mutual offence and defence might be approved by our people, not seeing the extent or consequences of such an engagement, if nothing in the mean time done on your part should prevent it. But they will continue to grasp at their desperate sovereignty, till every benefit short of that is for ever put out of their reach.
I wish my domestic si[tuation had rendered it possible for me to have joined] you in the very honorable [charge confided to you. Residence in a polite court,] society with literati of the [first order, a just cause, and approving god will] add length to a life for whi[ch all men pray and none more than Your most obedient & humble servt.]
